DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim(s) 1-20 are currently pending in the application.
Claim(s) 1-20 are rejected.
This action is made NON-FINAL.
Election/Restrictions
Applicant’s election with traverse of Species B (FIG.10-16B) in the reply filed on 05/17/2021 is acknowledged. Claims 1-20 are generic, remain pending, and prosecuted in this action. 
	Applicant traversed the requirement stating that there is no additional burden on the examiner to search the non-elected species. However, this is not found persuasive because the two species have mutually exclusive characteristics as pointed out by the applicant in para0058 of the specification. Additionally, they are not obvious variants of one another based on the current record. If Species A were elected the examiner would have to include the search of the exclusive characterizes not found in Species B. Thereby making it a search burden. The examiner points the applicant to page 3 of the restriction requirement which states “the prior art applicable to one invention would not likely be applicable to another invention”. In this case, the art applied to Species A would not apply to Species B. Additionally, the applicant argues that since there are no species claims, the requirement is invalid. The examiner points applicant to 
	Information Disclosure Statement
The information disclosure statement filed 10/15/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. VICTOR V HOLD FAST Glue Trays does not include a date or website to locate. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3, 5-9, 19 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	

	Claim 5 recites “said trap having a vertical height, as measured from the support surface to an upper edge of the opposed side wall”. However, the glue board trap does not include the opposed side walls. Is this limitation intended to refer to the reuseable glue board tray? That is in line with page 14 of the specification. Claims 6-8 are rejected based on their dependency. 
	Claim 7 recites “said overlap”. There is a lack of antecedent basis.  	
	Claims 9 and 19 recite “the trays/said trays”. There is a lack of antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1, 4-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andric (US4709504) in view of Thum (US528573).
Regarding claim 1:

    PNG
    media_image1.png
    262
    396
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    279
    media_image2.png
    Greyscale

Andric teaches:
A reuseable glue board tray into which a disposable glue board is inserted to form a glue board trap, said reuseable glue board tray comprising: (abstract, Figs 9-10, col 1 ln 38-40)
 a generally rectangular tray floor (Fig 9+10, see part of 10a directly under 18a)
 and at least one pair of opposed side walls upwardly directed from the tray floor that together define a glue board platform, (fig 9+10, ref 61, col 4 lns 39-52)
 the tray floor being generally parallel with a support surface upon which the tray is placed, (see fig 10 how the tray floor is parallel with a ground surface)
said at least one pair of upwardly directed opposed side walls having a slanted lip (Fig 8+10, Reference 62)

    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

a low side of the slope being on an outside edge of the tray to encourage pest interaction with the glue board by eliminating barriers between the glue board and the support surface, (fig 9+10, ref 64)

    PNG
    media_image4.png
    323
    463
    media_image4.png
    Greyscale

at least one side of the tray that extends transversely to the pair of opposed side walls being an open side that does not have a slanted lip, (fig 9, see how the tray has an open side annotated above without a slanted lip)
However, Andric doesn’t explicitly teach:

    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

said at least one pair of upwardly directed opposed side walls having a slanted lip that is sloped at an angle of between about 30 and about 50 to an angle of the support surface, (Fig 10, Reference 62) Andric discloses that the angle is an acute angle but doesn’t disclose a certain range)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the angle between the slanted lip and supported surface to a specific dimension since such a modification is merely a design choice lacking any disclosed In re Aller, 105 USPQ 233. The motivation to do so is also disclosed by Andric to provide for a downward facing groove to allow the traps to be stacked on one another (col 4, ln 45-53). 
Andric doesn’t teach:
said open side facilitating replacement of the disposable glue board, said disposable glue board being positioned on the glue board platform through said open side.
Thum teaches:
A reuseable glue board tray into which a disposable glue board is inserted to form a glue board trap (figs and col 1 ln 11-19)
A board tray (Fig 1, Reference A, col 2 ln 57-77)
A disposable glue board (Fig 1, Reference 2, col 2 ln 57-77)
Said board tray comprising an open side that does not have a slanted lip (see either side of opposite of 1) 
said open side facilitating replacement of the disposable glue board, said disposable glue board being positioned on the glue board platform through said open side. (col 2 ln 57-77)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the board tray of Andric such that the open side facilitated replacement of 
	Regarding claim 4:
Andric as modified by Thum teaches claim 1. In an alternative embodiment Andric further teaches:
including finger access cutouts to allow the user to lift the tray without interacting with the glue board. (fig 1, 3, ref 22, col 3 ln 3-22, these cutouts can be used by the user to lift the tray)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the board tray of Andric as modified by Thum such that at least one side wall comprised a finger access cutout as taught by the alternative embodiment of Andric to provide accommodation for smaller insects to travel inside the trap. 
	Regarding claim 5:
Andric as modified by Thum teaches claim 1. Andric further teaches:
wherein the tray has two longitudinal sides (Fig 9, see the longitudinal sides 62+64+65)
 and two lateral sides, (Fig 9, see the lateral sides opposite to the longitudinal sides)
said longitudinal sides including the at least one pair of opposed side walls and being longer than said lateral sides, (Fig 9, see the pair of opposed side walls 62+64+65 that are longer than the lateral sides)
 said trap having a vertical height, as measured from the support surface to an upper edge of the opposed side walls, of between about 0.25 inches and about 0.50 inches. (col 5 ln 1-2)
Wherein the tray is made of plastic (col 4, ln 65-66)
However, Andric as modified by Thum doesn’t teach:
wherein the tray is made of injection molded plastic 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. Since Andric teaches that the product is formed from a plastic, it does not matter what process is used to result I the production. Therefore, Andric meets this limitation. 
	Regarding claim 6:
Andric as modified by Thum teaches claim 5. Andric further teaches:
wherein the longitudinal sides are 36 inches in length, and the lateral sides are between 2 inches in length.
Andric as modified by Thum doesn’t explicitly teach:
wherein the longitudinal sides are between about 9.5 inches and about 11.5 inches in length, and the lateral sides are between about 3.5 inches and about 6 inches in length.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the longitudinal and lateral sides a specific dimension since such a modification is merely a design choice lacking any disclosed criticality for such In re Aller, 105 USPQ 233.  
Regarding claim 7:
Andric as modified by Thum teaches claim 5. Andric doesn’t teach:
wherein said at least one pair of opposed side walls include inwardly extending tabs that lap over adjacent outer edges of the glue board when said glue board is placed on the glue board platform, said tabs being vertically spaced above the glue board platform, said overlap and said vertical spacing creating a longitudinally extending channel for receiving adjacent outer edges of the glue board to retain the board on the glue board platform regardless of an orientation of the trap.
Thum further teaches:

    PNG
    media_image5.png
    249
    232
    media_image5.png
    Greyscale

wherein said at least one pair of opposed side walls (see annotation above)
include inwardly extending tabs (Fig 1 +2, References 1)
 that lap over adjacent outer edges of the glue board when said glue board is placed on the glue board platform, (see annotation above)
 said tabs being vertically spaced above the glue board platform, (fig 1-2, see how the tabs 1 are placed above the glue board platform base of A)
said overlap and said vertical spacing creating a longitudinally extending channel for receiving adjacent outer edges of the glue board to retain the board on the glue board platform regardless of an orientation of the trap. (col 2 ln 57-77)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the board tray of Andric to comprise extending tabs as taught by Thum to allow the glue board to be disposably removed from the tray to allow the reuse of the tray. 
	Regarding claim 8:
Andric as modified by Thum teaches claim 5. Andric as modified by Thum doesn’t explicitly teach:
wherein the vertical spacing of the tabs is between about 0.035 inches and about 0.045 inches above the glue 5.17.21/8463375_1-3-U.S. Serial No.: 16/449,903board platform and a lateral extent of the tab overlap is between about 2% and about 7% of a width of the tray.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the vertical spacing of the tabs and lateral extent of the tab a specific dimension since such a modification is merely a design choice lacking any disclosed criticality for such dimensions for the trap. While limiting the size of the tabs could provide benefits to the structural stability of the glue board, it does not directly impact how the device is constructed or operated. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	Regarding claim 9:
Andric as modified by Thum teaches claim 1. Andric further teaches:
wherein the trays are nestable, a plurality of trays being nested with one another to form a compact stack of trays. (fig 9+10, col 4 lns 39-64)
Regarding claim 10:

    PNG
    media_image1.png
    262
    396
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    279
    media_image2.png
    Greyscale

Andric teaches:
A glue trap comprising a reuseable glue board tray fitted with a separately disposable glue board, the glue board tray including (abstract, Figs 9-10, col 1 ln 38-40)
 a generally rectangular tray floor (Fig 9+10, see part of 10a directly under 18a)
 and at least one pair of opposed side walls upwardly directed from the tray floor that together define a glue board platform, (fig 9+10, ref 61, col 4 lns 39-52)
However, Andric doesn’t explicitly teach:
said opposed side walls including inwardly extending tabs that lap over adjacent outer edges of the glue board when said glue board is placed on the glue board platform, said tabs being vertically spaced above the glue board platform, said overlap and said vertical spacing creating a longitudinally extending channel for receiving adjacent outer edges of the glue board to retain the board on the glue board platform regardless of an orientation of the trap.
Thum teaches:
A glue trap comprising a reuseable glue board tray (figs and col 1 ln 11-19)
 fitted with a seperately disposable glue board, (Fig 1, Reference 2, col 2 ln 57-77) the glue board tray including 
A generally rectangular tray floor (Fig 1, Reference A, col 2 ln 57-77)

    PNG
    media_image5.png
    249
    232
    media_image5.png
    Greyscale

And at least one pair of opposed side walls (see annotation above)
including inwardly extending tabs (Fig 1 +2, References 1)
 that lap over adjacent outer edges of the glue board when said glue board is placed on the glue board platform, (fig 1+2, see annotation above)
 said tabs being vertically spaced above the glue board platform, (fig 1-2, see how the tabs 1 are placed above the glue board platform base of A)
said overlap and said vertical spacing creating a longitudinally extending channel for receiving adjacent outer edges of the glue board to retain the board on the glue board platform regardless of an orientation of the trap. (col 2 ln 57-77)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the glue board tray of Andric to comprise extending tabs as taught by Thum to allow the glue board tray to be disposably removed from the tray to allow the reuse of the tray. 
	Regarding claim 11:

wherein the tray floor is generally parallel with a support surface upon which the tray is placed, (see fig 10 how the tray floor is parallel with a ground surface)
said at least one pair of opposed side walls having a slanted lip (Fig 8+10, Reference 62)

    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

a low side of the slope being on an outside edge of the tray to encourage pest interaction with the glue board by eliminating barriers between the glue board and the support surface. (fig 9+10, ref 64)
However, Andric as modified by Thum doesn’t explicitly teach:

    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

said at least one pair opposed side walls having a slanted lip that is sloped at an angle of between about 15 and about 75 to an angle of the support surface, (Fig 10, Reference 62) Andric discloses that the angle is an acute angle but doesn’t disclose a certain range)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the angle between the slanted lip and supported surface to a specific dimension since such a modification is merely a design choice lacking any disclosed criticality for such dimensions for the trap. One of ordinary skill in the art is expected to In re Aller, 105 USPQ 233. The motivation to do so is also disclosed by Andric to provide for a downward facing groove to allow the traps to be stacked on one another (col 4, ln 45-53). 
	Regarding claim 12:
Andric as modified by Thum teaches claim 11. Andric further teaches:

    PNG
    media_image4.png
    323
    463
    media_image4.png
    Greyscale

wherein at least one side of the tray that extends transversely to the pair of opposed side walls being an open side that does not have a slanted lip, (fig 9, see how the tray has an open side annotated above without a slanted lip)
However, Andric doesn’t explicitly teach:
said open side facilitating replacement of the disposable glue board, said disposable glue board being positioned on the glue board platform through said open side.
Thum teaches:
A reuseable glue board tray into which a disposable glue board is inserted to form a glue board trap (figs and col 1 ln 11-19)
A board tray (Fig 1, Reference A, col 2 ln 57-77)
A disposable glue board (Fig 1, Reference 2, col 2 ln 57-77)
Said board tray comprising an open side that does not have a slanted lip (see either side of opposite of 1) 
said open side facilitating replacement of the disposable glue board, said disposable glue board being positioned on the glue board platform through said open side. (col 2 ln 57-77)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the board tray of Andric such that the open side facilitated replacement of the disposable glue board as taught by Thum to allow the glue board to be disposably removed from the tray to allow the reuse of the tray. 
Regarding claim 13:
Andric as modified by Thum teaches claim 12. Andric as modified by Thum doesn’t explicitly teach:
wherein the vertical spacing of the tabs is between about 0.035 inches and about 0.045 inches above the glue 5.17.21/8463375_1-3-U.S. Serial No.: 16/449,903board platform and a lateral extent of the tab overlap is between about 2% and about 7% of a width of the tray.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the vertical spacing of the tabs and lateral extent of the tab a specific dimension since such a modification is merely a design choice lacking any disclosed criticality for such dimensions for the trap. While limiting the vertical spacing and lateral In re Aller, 105 USPQ 233.    
Regarding claim 14:
Andric as modified by Thum teaches claim 13. Andric as modified by Thum doesn’t explicitly teach:
wherein a lateral extent of the tab overlap is between about 2% and about 7% of a width of the tray.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the lateral extent of the tab overlap a specific dimension since such a modification is merely a design choice lacking any disclosed criticality for such dimensions for the trap. While limiting the lateral extent of the tab overlap could provide benefits to the structural stability of the glue board, it does not directly impact how the device is constructed or operated. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.    
Regarding claim 16:

including finger access cutouts to allow the user to lift the tray without interacting with the glue board. (fig 1, 3, ref 22, col 3 ln 3-22, these cutouts can be used by the user to lift the tray)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the board tray of Andric such that at least one side wall comprised a finger access cutout as taught by the alternative embodiment of Andric to provide accommodation for smaller insects to travel inside the trap. 
	Regarding claim 17:
Andric as modified by Thum teaches claim 10. Andric further teaches:
wherein the tray has two longitudinal sides (Fig 9, see the longitudinal sides 62+64+65)
 and two lateral sides, (Fig 9, see the lateral sides opposite to the longitudinal sides)
said longitudinal sides including the at least one pair of opposed side walls and being longer than said lateral sides, (Fig 9, see the pair of opposed side walls 62+64+65 that are longer than the lateral sides)
 said trap having a vertical height, as measured from the support surface to an upper edge of the opposed side walls, of between about 0.25 inches and about 0.50 inches. (col 5 ln 1-2)
Wherein the tray is made of plastic (col 4, ln 65-66)
However, Andric as modified by Thum doesn’t teach:
wherein the tray is made of injection molded plastic 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. Since Andric teaches that the product is formed from a plastic, it does not matter what process is used to result I the production. Therefore, Andric meets this limitation. 
	Regarding claim 18:
Andric as modified by Thum teaches claim 17. Andric teaches:
wherein the longitudinal sides are 36 inches in length, and the lateral sides are between 2 inches in length.
Andric as modified by Thum doesn’t explicitly teach:
wherein the longitudinal sides are between about 9.5 inches and about 11.5 inches in length, and the lateral sides are between about 3.5 inches and about 6 inches in length.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the longitudinal and lateral sides a specific dimension since such a modification is merely a design choice lacking any disclosed criticality for such dimensions for the trap. While limiting the size of the sides could provide benefits to the versatility and efficiency of catching different pests, it does not directly impact how the device is constructed or operated.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  In re Aller, 105 USPQ 233.  
	Regarding claim 19:
Andric as modified by Thum teaches claim 10. Andric further teaches:
wherein the trays are nestable with one another, a plurality of trays being nested with one another to form a compact stack of trays. (fig 9+10, col 4 lns 39-64)
Regarding claim 20:

    PNG
    media_image1.png
    262
    396
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    279
    media_image2.png
    Greyscale

Andric teaches:
A reuseable glue board tray into which a disposable glue board is inserted to form a glue board trap, said reuseable glue board tray comprising: (abstract, Figs 9-10, col 1 ln 38-40)
 a generally rectangular tray floor (Fig 9+10, see part of 10a directly under 18a)
having two longitudinal sides (Fig 9, see the longitudinal sides 62+64+65)
 and two lateral sides, (Fig 9, see the lateral sides opposite to the longitudinal sides)
said longitudinal sides having a sloped outer lip (Fig 8+10, Reference 62)

    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

with a low side of the slope being on an outside edge of the tray to encourage pest interaction with the glue board by eliminating barriers between the glue board and the support surface, (fig 9+10, ref 64)
at least one of said lateral sides being an open side without tabs (fig 9, see how the lateral sides are open sides without tabs)
said tray being nested with at least one other tray of the same type to form a compact stack of trays. (fig 9+10, col 4 lns 39-64)
However, Andric doesn’t explicitly teach:
Said open side facilitating replacement of the disposable glue board which is positioned on the glue board platform through said open side
Thum teaches:

    PNG
    media_image5.png
    249
    232
    media_image5.png
    Greyscale

A reuseable glue board tray into which a disposable glue board is inserted to form a glue board trap (figs and col 1 ln 11-19)
A board tray (Fig 1, Reference A, col 2 ln 57-77)
A disposable glue board (Fig 1, Reference 2, col 2 ln 57-77)
Said board tray comprising a lateral side without tabs (see either side tray opposite of 1) 
said open side facilitating replacement of the disposable glue board, said disposable glue board being positioned on the glue board platform through said open side (col 2 ln 57-77)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the board tray of Andric such that the open side facilitated replacement of the disposable glue board as taught by Thum to allow the glue board to be disposably removed from the tray to allow the reuse of the tray. 
However, Andric doesn’t explicitly teach:
each of said longitudinal sides including at least one inwardly extending tab that laps over an adjacent outer edges of the glue board when said glue board is placed on the glue board platform, said tabs being vertically spaced above the glue board platform, said tabs being vertically spaced above the glue board platform, said overlap and said vertical spacing creating a longitudinally extending channel for receiving adjacent outer edges of the glue board to retain the board on the glue board platform regardless of an orientation of the trap.
Thum further teaches:

    PNG
    media_image5.png
    249
    232
    media_image5.png
    Greyscale

And at least one pair of longitudinal side (see annotation above)
including at least one inwardly extending tab (Fig 1 +2, References 1)
 that lap over an adjacent outer edges of the glue board when said glue board is placed on the glue board platform, (fig 1+2, see annotation above)
 said tabs being vertically spaced above the glue board platform, (fig 1-2, see how the tabs 1 are placed above the glue board platform base of A)
said overlap and said vertical spacing creating a longitudinally extending channel for receiving adjacent outer edges of the glue board to retain the board on the glue board platform regardless of an orientation of the trap. (col 2 ln 57-77)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the glue board tray of Andric to comprise extending tabs as taught by Thum to allow the glue board tray to be disposably removed from the tray to allow the reuse of the tray. 
Claim(s) 2-3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andric (US4709504) in view of Thum (US528573) and in view of Fever (US0885461A1).
	Regarding claim 2:

wherein a side of the tray opposite the open side includes a side wall with a slanted lip sloped at an angle of between about 15° and about 75° to the angle of the support surface, a low side of the slope being on the outside edge of the tray.
Fever teaches:
a glue board tray (figs, col 1 lns 24-35)
comprising a side wall with a slated lip (fig 1, Reference D)
sloped at an angle of between about 15° and about 75° to the angle of the support surface, (see fig 2, how the angle of slated lips D+D’ are angled between 15 and 75 degrees)
a low side of the slope being on the outside edge of the tray. (see fig 1+2, how the low side/corner of D is on the outside edge of the tray)
it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the a side of the tray opposite an open side of Andrich as modified by Fever to comprise a slanted side wall as taught by Fever to provide for an elevated place onto which pests could easily enter the glue trap. 
	Regarding claim 3:
Andric as modified by Thum and Fever teaches claim 2. However, Andric further teaches: 

    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

wherein the angle of the support surface is horizontal (see annotation above how the angle between the support surface)
However, Andric doesn’t explicitly teach:

    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

and the slanted lips on said side walls are sloped at an angle of about 45 to the horizontal. (Fig 10, Reference 62) Andric discloses that the angle is an acute angle but doesn’t disclose a certain range)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the angle between the slanted lip and supported surface to a specific dimension since such a modification is merely a design choice lacking any disclosed criticality for such dimensions for the trap. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation to do so is also disclosed by Andric to provide for a downward facing groove to allow the traps to be stacked on one another (col 4, ln 45-53). 
	Regarding claim 15:
Andric as modified by Thum teaches claim 12. However, Andric as modified by Thum doesn’t teach:
wherein a side of the tray opposite the open side includes a side wall with a slanted lip sloped at an angle of between about 15° and about 75° to the angle of the support surface, a low side of the slope being on the outside edge of the tray.
Fever teaches:
a glue board tray (figs, col 1 lns 24-35)
comprising a side wall with a slated lip (fig 1, Reference D)
sloped at an angle of between about 15° and about 75° to the angle of the support surface, (see fig 2, how the angle of slated lips D+D’ are angled between 15 and 75 degrees)
a low side of the slope being on the outside edge of the tray. (see fig 1+2, how the low side/corner of D is on the outside edge of the tray)
it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the a side of the tray opposite an open side of Andrich as modified by Fever to comprise a slanted side wall as taught by Fever to provide for an elevated place onto which pests could easily enter the glue trap. 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record has been noted since it refers to similar glue board tray traps. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHADA ALGHAILANI
Examiner
Art Unit 3643



/PETER M POON/Supervisory Patent Examiner, Art Unit 3643